Name: Commission Regulation (EEC) No 1645/91 of 14 June 1991 on transitional measures concerning the application of certain monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 153/96 Official Journal of the European Communities 17. 6. 91 COMMISSION REGULATION (EEC) No 1645/91 of 14 June 1991 on transitional measures concerning the application of certain monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3156/85 of 11 November 1985 on transitional measures concerning the application of monetary compensatory amounts (1), as amended by Regulation (EEC) No 3521 /88 (2), and in particular Article 11 thereof, Whereas Regulation (EEC) No 3156/85 lays down a framework for measures intended to prevent artificial traffic at the time of changes in the monetary com ­ pensatory amounts ; Whereas Council Regulation (EEC) No 1640/91 (J) fixes the new agricultural conversion rates taking effect at the beginning of the 1991 /92 marketing year for milk and milk products and for beef and veal ; Whereas those new rates have resulted in a considerable change in the scale of monetary compensatory amounts applicable in particular in Greece and the United Kingdom ; Whereas, in view of this situation, speculative movements are likely to occur and deflect trade ; Whereas , in order to prevent such deflections, for products likely to be subject to such speculation, provision should be made for the monetary compensatory amounts applicable to the products concerned before those new rates are fixed to remain applicable for a limited period beyond that date ; whereas the dates and the products in question must be determined in the light of the specific conditions governing the marketing in such products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 Rgulation (EEC) No 3156/85 shall apply from 17 June 1991 under the following conditions : (a) the date of the changes shall be 17 June 1991 ; (b) the initial date shall be 1 March 1991 ; (c) the products and the periods indicated in Annex I to Regulation (EEC) No 3156/85 shall be those indicated in Annex I hereto ; (d) application of Annex II to Regulation (EEC) No 3156/85 shall be extended to Part A thereof; the movements and the products affected shall be those indicated in Annex II hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 June 1991 . For the Commission Ray MAC SHARRY Member ofthe Commission o OJ No L 310 , 21 . 11 . 1985, p. 27 . (2) OJ No L 307 , 12 . 11 . 1988 , p. 28 . ( ») OJ No L 150, 15 . 6. 1991 , p. 38 . 17. 6. 91 Official Journal of the European Communities No L 153/97 ANNEX I Products concerned (CN code) Applicable until A. Milk and milk products : 0402 l 0403 \ 0404 90 0405 0406 31 December 1991 for ¢ Greece, 15 September for the United Kingdom 2309 Of a milk products content by weight of not less than 50 % B. Beef and veal : 0201 0202 30 June 1991 1602 50 10 1602 90 61 31 August 1991 ANNEX II A 1 2 Products concerned Products listed in Annex I Products listed in Annex I A 3 Destinations To the other Member States and third countries Exports from Greece United Kingdom